DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the solenoid casing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the solenoid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seitz et al. (WO 2014154380 A1, hereafter “Seitz”).
The US equivalent of Seitz, US 2016/0053650, will be used below for references to the specification.
Regarding claim 1, Seitz discloses a method of assembling a fluid valve, comprising: assembling inner valve components (11 is preassembled as mentioned in para. [0020]); inserting the inner valve components into a valve casing body portion (11 is inserted into 16 as mentioned in para. [0020] - [0021]); orienting the inner valve components relative to a fluid inlet in the valve casing body portion (para. [0020]; see how 11 would have to be oriented in a desired manner to allow for the electrical connection of the solenoid to be maintained); and securing the inner valve components within the valve casing body with a valve casing cap portion such that the valve casing cap portion receives an orientation feature to fix the orientation of the inner valve components relative to the fluid inlet (para. [0020] - [0021]; multiple points are welded at least at 24 and 25 in order to maintain the same orientation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seitz in view of Linkner, Jr. et al. (US 6,453,930, hereafter “Linkner”).
Regarding claim 2, Seitz discloses all of the limitations of claim 1, as applied above, and further discloses wherein assembling the inner valve components includes inserting a lock cup (22) over a valve member (30) to lock with a flange (the flange portion of 161 which 22 is secured to) in the solenoid casing, but fails to disclose the lock cup is a snap lock cup which snap locks with the flange.
Linkner teaches a method of assembling a fluid valve wherein assembling inner valve components includes inserting a snap lock cup (126) over a valve member (the valving portion inside of 126 as shown in Fig. 2) to snap lock with a flange in the solenoid casing (Col. 3, lines 33-42; see how 126 interfaces with 19 by being snapped in via 131).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seitz in view of Linkner and Khair et al. (US 4,180,022, hereafter “Khair”).
Regarding claim 3, Seitz in view of Linkner disclose all of the limitations of claim 2, as applied above, but fail to disclose a threaded lock nut and a lock ring.
Khair teaches a method of assembling a fluid valve wherein assembling the inner valve components includes retaining the lock cup (58) to the valve member (114) and the solenoid (70) with a threaded lock nut (the portion of 60 which interfaces with the threaded portion of each 94) and a lock ring (the washer between 94 and 58 as shown in Fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the connection between the lock cup and the connection piece 46 of Seitz to be a threaded connection including a threaded lock nut and a lock ring as taught by Khair in order to provide a connection which may be easily assembled and disassembled as desired by the user.  (Col. 2, line 60 through Col. 3, line 42)


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PAUL J GRAY/Examiner, Art Unit 3753